DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 16/279639, filed on 2/19/2019, which is a continuation of PCT/JP2017/029854, filed on 8/22/2017, which claims priority from JP 2016-164168, filed on 8/24/2016.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a controller which can control the plurality of measurement devices” in lines 5-6 is vague and indefinite. The word “can” renders the operation of the controller unclear. That is, it is unclear if the controller is merely programmable to control the plurality of measurement devices or if the controller positively does control the plurality of measurement devices. For the purposes of examination, the limitation is being interpreted as meaning a controller which controls the plurality of measurement devices. Thus, claim 1 is rejected as being indefinite. Appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,274,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patent claim, which further requires a carrying system, a carrier system, and wherein the plurality of measurement devices includes a first measurement device and a second measurement device both of which are a same type of measurement device and are configured to perform plural types of measurement processing on the substrate, and the second measurement device performs measurement of a different type from the measurement performed by the first measurement device on the substrate to acquire information different from the position information acquired by the first measurement device, and the carrying system performs the delivery of the substrate between the first and the second measurement devices so that the first and the second measurement devices perform measurement to the same substrate in series and also perform the delivery of the substrate to and from the carrier system.
Regarding claim 1, claim 1 of patent 919 recites a measurement system used in a manufacturing line for micro-devices (col. 57, lines 13-14, claim 1), comprising:
a plurality of measurement devices, each of which performs measurement processing on a substrate (col. 57, lines 15-19, claim 1); and
a controller which can control the plurality of measurement devices (col. 57, lines 27-28, claim 1), wherein
the plurality of measurement devices includes at least one first measurement device which acquires position information of a plurality of marks formed on the substrate (col. 57, lines 29-35, claim 1).  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al. (US PGPub 2009/0009741, Okita hereinafter). 
Regarding claim 1, as best understood, Okita discloses a measurement system used in a manufacturing line for micro-devices (Figs. 1, 2, 4, and 6), comprising:
a plurality of measurement devices, each of which performs measurement processing on a substrate (Figs. 1, 2, 4, and 6 and paras. [0028], [0037]-[0038], [0043]-[0044], [0059], [0062]-[0071], measurement/inspection instruments 120, 121, focus detection system AF, alignment system ALG perform various measurements for wafer W); and
a controller which can control the plurality of measurement devices (Figs. 1, 2, and 6, paras. [0025]-[0028], [0090]-[0093], [0096], [0101]-[0108], [0112]-[0115], host 600 performs overall control of exposure cell 700, carrier line 800, and device manufacturing/processing apparatus group 900 as well as controller 160 and analytical apparatus 170. Thus, the host 600 controls operation of measurement/inspection instruments 120, 121, focus detection system AF, and alignment system ALG), wherein
the plurality of measurement devices includes at least one first measurement device which acquires position information of a plurality of marks formed on the substrate (Figs. 1, 2, 5-7, paras. [0043]-[0045], [0065], [0079], [0089], [0091], [0092], [0108]-[0114], [0116]-[0124], [0144]-[0145], alignment marks formed on the wafer W are measured by alignment system ALG or measurement/inspection instruments 120, 121).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882